DETAILED ACTION
Claims 1-3, 5-12, 14, 16-20, 22, and 23 are considered for examination. Claims 1, 6, 12, 17, and 18 are amended. Claims 4, 13, 15, and 21 is canceled.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §101 on page 9-11 that the amended claims are not directed toward an abstract idea, The Office finds this argument non-persuasive. As previously noted the claims recite a certain method of organizing human activity wherein a physician obtains patient data, and writes the user’s health data into blank spaces within an article based on instructions or sticky notes applied to the article and provides this annotated article to the patient to personalize the article according to their own health information. Argument that the health data is collected from one or more sensors, that “tags” are used to identify where and what information should be inserted, and that the content is then displayed on a user device do not detract from the embodied judicial exception and are seen as merely utilizing a computer as a tool to automate the judicial exception under MPEP §2106.05(f). 
Regarding arguments on page 10, that sensors typically collect data in a format that is readable only by computers, such a limitation is not found in the instant claims. The claims merely recite that an indication of heath data is received which has been collected by sensors at some point in time. The human analog of reading formatted indication of health data still applies, and the collection of this data is seen as insignificant pre-solution activity amounting to necessary data gathering as previously noted.
Regarding arguments on page 10, that the physician would not be able to identify an article based on the indication of health data, this argument is not found persuasive. Physician’s are well suited to mentally look at patient health data, diagnose diseases or conditions and find/create information relating to the condition to inform the patient. The physician may keep a collection of folders containing multiple copies of articles related to particular diseases as a form of article repository and provide one of 
Regarding arguments on page 10, that the physician would not be able to insert data in a location indicated by tags which are elements hidden to the user but readable by computer program code, this argument is not found persuasive. As described below, the physician in the human analog would be instructed by sticky note tags or informative/instructional tags within the article itself as to what data should be filled into which blanks of the article. Requirements that the “tags” be strictly confined to a computer readable feature, invisible to human eyes is not commensurate with the scope of the claim and, in any event, has a readily appreciable human analog and is a conventional feature implemented by a number of web application computer languages.
Regarding arguments on page 11, that the human analog would require the use of a printer, The Office finds this argument non-persuasive. As noted, a printer is not required to implement the human analog, additional the use of such a conventional component would not detract from the embodied human analog as the function may also be performed by copying the article by wrote. Regarding arguments that the article is not displayed at a computer device, this does not detract from the human analog. As described herein, the display of content on a user interface is conventional in the art and does not integrate the judicial exception into a practical application or amount to significantly more.
Regarding arguments on page 11, that the sets cannot be practically performed in the human analog based on published USPTO example 39. The fact pattern in Example 39 is distinct from the present case, as the example there provides for training a neural network model to detect facial features in a way that has no appreciable human parallel. The problem solved in the published example is one that is only present in computer technology (i.e., training a neural network) and the claims requires explicit steps/components that a human would not emulate when attempting to perform the claimed facial recognition function (similar to McRO). The instant case has a distinct human analog as noted throughout and the claims recite no limitation that obviates this analog aside from generic implementation by a computer, nor is the target of the invention directed toward solely a computer specific problem. 

In response to applicant's arguments under 35 U.S.C. §101 on page 12-14, that the claims are directed toward a practical application and/or significantly more, The Office finds this argument non-persuasive. The claimed problem solved by the invention in [0003]-[0005] does not describe a problem solely rooted in computer space, as people are also unable to “conveniently compare their own health data to comparable health data of other people in order to place their own health data in context” for written articles as well as electronic articles. The technical improvement in [0049] and [0052] is described as merely speeding up the process that would be performed by an expert in the human analog in an efficient manner. As discussed in the previous action, the technical character of the problem solved by the invention plays a role in evaluating whether the claim language provided is enough to confine the use of the judicial exception to an improvement to a technical field or is instead merely further asserting the use of a computer as a tool in the generic automation of a conventionally practiced activity. These cited paragraphs merely further illustrate the non-technical character of the problem solved by the invention and further undermine the claims attempt to confine the use of the judicial exception into a practical application. For these reasons the rejection under §101 is adapted and maintained in the instant rejection. Further details below.
In response to applicant's arguments under 35 U.S.C. §103 on pages 14-19, that the previous combination of references fails to disclose the newly claimed invention, The Office finds this argument non-persuasive.  
Regarding arguments on page 14-17 that Ghanbari et al. does not disclose an “article”, The Office finds this argument non-persuasive. First, a more representative definition of the term “article” is provided to show applicant the broad nature of the use of the term in modern language. For example, the word may be defined as “a piece of writing on a particular subject in a newspaper or magazine, or on the 1. Ghanbari et al. shows in [0037], [0064], and Figure 3E (not in Figure 3A shown by applicant which was not cited in the action) that the article provided to the user is provided over an internet via a web page, and contains a portion of text (indicated in placeholder text as “lorem ipsum…and d est laborium”) and further sections of formatted more user specific text, all of the content being related to a specific subject of hypertension. This clearly meets the definition cited above and renders any arguments regarding the previously cited definition moot. Second, regarding the arguments of the previously cited definition, merely because the previously cited definition states that the nonfictional prose composition “usually forms an independent part of a publication” does not mean it is required by the reference. Furthermore, regarding the argument that “prose” requires text “without metrical structure”, this feature is shown in Ghanbari in Figure 3E by the placeholder text noted above, and this is not the sole definition of “prose” that needs to be considered. Other definitions of prose by Merriam-Websites merely call for “the ordinary language people use in speaking or writing” or “a literary medium distinguished from poetry especially by its greater irregularity and variety of rhythm and its closer correspondence to the patterns of everyday speech”2. In any event, the mere use of the term “article” without further explicit definition or confinement through claim language is not seen to define over the references of record.
Arguments regarding the other cited features regarding the article being stored unsupplemented in a repository and inserting content based on tags are seen disclosed in Ghanbari and Wang as cited below. For at least these reasons the rejection under §103 is adapted and maintained below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority










Applicant’s claim for the benefit of a prior-filed European application EP16191678 filed 9/30/2016 is acknowledged and satisfied in full for all claim barring any rejections under §112(a) herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 12, and 18, and dependents thereof, recite an abstract idea of a physician providing pertinent, personalized health information to a patient, which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance3.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method comprising: 
receiving an indication of health data of a user collected via one or more sensors of one or more health data collection devices wherein a physician receives a readout of user health data such as vital readings collected at some point in time;
processing the health data of the user to identify, based at least on the health data of the user, an article stored in at least an article repository , the article comprising at least textual information, or empirical data, specific to a health issue and contextually comparable to the health data of the user associated with at least the health issue wherein a physician identifies an article including health information to provide to the user based on their obtained vital readout, wherein the article contains text and/or data related to the user’s health issue. Wherein the article has blank portions for the user to fill in and is stored in a folder with similar blank articles related to the user’s condition; 
identifying a subset of the health data of the user that is associated with at least  one or more tags of the article wherein the physician identifies vitals of the patient which are relevant to the ; 
with at least at processor, causing content of the article to be displayed at a user device the content supplemented by inserting he subset of the health data in the content based on a location of the one or more tags in the article wherein the physician annotates the article to fill in the patients vitals in the blank spaces as directed by the sticky note tags or as directed by parenthetical words or a label within the article which directs the user as to what information should be inserted. Additionally, or alternatively, the physician could type this information into the article via a generic computer; and 
wherein the article, unsupplemented by the subset of the health data is maintained in the article repository wherein the article with blank spaces is one of many for the particular patient condition stored in a folder with similar copies to be annotated for other patients in the future.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a interaction between a physician providing a custom medical report to a patient regarding their health issues, and (2) the mental process of a clinician providing a suitable medical report to a patient. That is, other than reciting the claim are performed by one or more processors executing stored instructions and displaying the content at a user device, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of processor and computer memory to perform the claimed method steps. The elements are both recited at a high-level of generality (e.g., a generic computer performing generic functionality of obtaining data and printing such data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to provide supplemental health data, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 12, which has explicit, additional limitations when compared to claims 1 and 18, merely recites "an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the TLI Communications and based on the disclosure in [0037] which relies upon the well-known nature of the processor device for written description support under MPEP §112(a). The claimed wearable sensor devices for recording health data is admitted now admitted as conventional and the disclosure also relies upon the conventional nature of the devices for proper written description support under MPEP §112(a) in ¶ [0033]. The capturing of this sensor data is also seen as insignificant, necessary data gathering under MPEP §2106.05(g). The claimed limitation of modifying data to cause health data to be inserted into a reproduction of the article on a user device is deemed conventional as per Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, and officially noted by the Examiner, wherein the display of any inserted content on a computer display interface necessarily requires the modification of some form of data. The storage of articles in an article repository is deemed conventional as per at least Versata and Alice. The claimed combination of user health data with health information of an article may be commonly practiced through the printing of both sets of documents as now admitted as conventional or typing content into a word document as officially noted by the Examiner as conventional herein.  This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. 
Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2, 3, 5 describe ways of identifying which article should be provided and are not claimed in a fashion different from how a human would Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701. Claims 7-9 merely describe mental/physical steps a physician would take to take data from the article to add to the provided health data. Wherein Claim 7 the accessing of a database to retrieve information is seen conventional as per Versata. Claim 11 merely recites how the printed article and information should be combined together. Claim 10 merely discloses how the article should be selected by the physician. Claim 20 can be interpreted to read that keywords in an article instructs the physician to identify health data related to the keywords. Claims 22 and 23 describe mental steps a physician takes to determine an insertion location and how such insertion should be marked. Counterparts in other independent claims recites similar limitations. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-12, 14, 16-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanbari et al. (US Pub. 2014/0122109 A1), in view of Castillo (US Pub. 2015/0161876 A1), in further view of Wang (US Pub. 2012/0084096 A1).
In re Claim 1, Ghanbari et al. discloses: a method (at least at Figure 3E, 3A, and ¶ [0007], [0039], [0064], wherein a clinical diagnosis system is presented, wherein 3A-3B, various symptom health data is collected about the user which is used to determine which condition the user is likely to possess. Wherein Figure 3E, [0060], [0064], the system identifies information articles associated with the condition the user most likely possesses, the article providing textual information regarding the condition itself, as well as inserting the user’s entered symptom information into the article for comparison to the article data. For example, see Figure 3E, wherein the user identifies the symptoms of a headache, fever, and nose bleed to the system in Figure 3A, and this information is inserted into the article in 3E) comprising: 
receiving an indication of health data of a user collected via […] of one or more health data collection devices (at least at Figure 3A-B, wherein the graphical user interface is provided to the user to enter the symptoms they are experiencing. See also [0060]-[0064], etc.);
processing the health data of the user to identify, based at least on the health data of the user,  an article4 stored in an article repository, the article comprising at least textual information, or empirical data, specific to a health issue and contextually comparable to the health data of the user associated with at least the health issue (at least at [0060] and [0064] and Figure 3E, wherein the system identifies an article related to a condition the user is likely to possess based on their symptoms. Wherein the article includes description information regarding the condition, empirical data regarding the commonality of various symptoms associated with the condition, some of which are the same symptoms the user possesses. Wherein the article related to a particular health condition is stored within data storage of the ; 
identifying a subset of the health data of the user that is associated with at least the [article information] ( at least at Figure 3E and [0060] and [0064], wherein the system identifies the symptoms of the user which match and don’t match the stored symptoms of the particular condition); 
with at least a processor, causing content of the article to be displayed at a user device, the content supplemented by inserting the subset of the health data in the content based on a location of one or more [sections] in the article (at least at Figure 3E, wherein the system modifies the graphical display information to render a modified article including inserting the user’s identified other symptoms into a field below “Your Other Symptoms” and including the user’s common symptoms within the field below “Common Hyper Tensions Symptoms”. Wherein if such other symptoms were not recorded a different article production would be displayed and thereby some data must be modified to alter such displayed content. At least at Figure 3E, wherein the user’s matching and non-matching other symptoms are provided within the comparable context of the article); and 
wherein the article, unsupplmented by the subset of health data ,is maintained in the article repository (at least wherein the server (100) stores the portions of the article in Fig. 3E which are fixed in storage and adds to the article when it is selected for display).
Ghanbari is arguably silent on receiving an indication of health data of a user collected via one or more sensor of one or more collection devices, but Castillo et al. teaches: [a medical diagnostic and information provision system, comprising] receiving an indication of health data of a user collected via one or more sensor of one or more health collection devices (at least at Figure 2, 1, and [0067], wherein a wearable device is utilized to determine if a user is or has experienced a fever symptom based on temperature detection. Wherein this stored data is uploaded to various servers in Figure 1 for analysis).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to supplement collected health data via wearable sensor data, as taught by Castillo et al., to guide article selection based on a greater variety of and/or more valid data, for the purpose of automatically capturing 
Ghanbari et al. is arguably silent on inserting the subset of the health data in the content based on a location of the one or more tags in the article, but Wang teaches: a processor causing the content of the article to be displayed at a user device, the content supplemented by inserting the subset of the health data in the content based on a location of the one or more tags in the article (at least at ¶ [0115]-[0124] and [0130]-[0150], wherein the user health data is queried from the article template keyword searches defined for each blank/tag within the article for insertion of health data into the article), wherein the article, unsupplemented by the subset of the health data, is maintain in an article repository (at least at (27) and Figure 2, wherein the templates without supplemental health data are stored in a repository. More examples present).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have instructions included within the selected article from the repository include an tag within the article which identifies which of the user’s symptoms should be included into a non-matched or matched field location using instructions within the article itself, as taught by Wang, for the purpose of enabling the system to quickly locate and determine the position and user health data that should be inserted into the bare article content, for the benefit of increasing the system ability to store, locate and retrieve personalized information for meaningful presentation to the user in a timely and orderly fashion.
In re Claim 2, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Wang teaches: [an article identified and modification system] wherein identifying the article comprising identifying the article based upon data associated with the article that at least partially defines a context of the article (at least at ¶ [0112] and [0129], wherein the article template contains metadata determining which disease name it is paired with. Wherein the article is identified based on the determined disease name of the patient).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have Wang, for the purpose of enabling the system to efficiently store and retrieve article data for presentation to a user for the benefit of increasing the system ability to store, locate and retrieve information for presentation to the user in a timely and orderly fashion.
In re Claim 3, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 2 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Wang teaches: [ an article identified and modification system] wherein the article is identified further based on metadata associated with the article (at least at ¶ [0112] and [0129], wherein the article template contains metadata determining which disease name it is paired with. Wherein the article is identified based on the determined disease name of the patient).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have articles stored in data storage based upon particular condition names and identify which article structure to modify and present based on the stored condition name likely possessed by the patient, as taught by Wang, for the purpose of enabling the system to efficiently store and retrieve article data for presentation to a user for the benefit of increasing the system ability to store, locate and retrieve information for presentation to the user in a timely and orderly fashion.
In re Claim 5, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Wang teaches: wherein identifying the subset of the health data comprises identifying the health data of the user in response to execution of an instruction included within the article (at least at ¶ [0115]-[0124] and [0130]-[0150], wherein the user health data is queried from the article template keyword searches defined for each blank within the article for insertion of health data into the article).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have instructions included within the article which identifies which of the user’s symptoms should be included into a non-matched or matched field using instructions within the article itself, as taught by Wang, for the 
In re Claim 6, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Castillo et al. teaches: receiving the health data of the user from a device worn by the user (at least at Figure 2, 1, and [0067], wherein a wearable device is utilized to determine if a user is or has experienced a fever symptom based on temperature detection. Wherein this stored data is uploaded to various servers in Figure 1 for analysis).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to supplement collected health data via wearable sensor data and store this data for analysis and feedback provision, as taught by Castillo, for the purpose of automatically capturing user health data at all times for the purpose of increasing the amount of data available to the system for condition estimation for the benefit of improving the autonomy and validity of the diagnosis system.
Additionally, it is now admitted prior art that the concept and advantages of receiving and storing health data of a user from a wearable device were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Active by incorporating obtaining the user health data from a wearable device, to obtain predictable results of increasing the ways of obtaining health data from a user for later provision to further increase the extensibility of the system.
In re Claim 7, the previous combination of Ghanbari et al. and Castillo as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. discloses: accessing empirical data […] separate from [...] the health data of the user; and supplementing the article with the health data (at least at Figure 3E, wherein the percentages of commonality for each symptom is presented to the user within the article). Ghanbari et al. is arguably silent on the empriacle data coming from an external database Wang teaches:  further comprising: accessing empirical data from an external database separate from the article and the health data of the user; and supplementing the article with the empirical data (at least at ¶ [0037], [0047], [0057], [0093], and [0104] wherein the ideal data values for health measurements are stored in comment database (13) which is separate from use health data in (5, 7, and 9). Wherein this data is added to templates in Figure 5 for the ideal references values as an example).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to supplement the article with data from an external database, as taught by Wang, for the purpose of enabling the system to provide more informative information to a reader and store such data in a secure data structure, for the benefit of increasing the system ability to provide informative information to a user and promote durable, efficient storage of such data within a versatile data structure.
In re Claim 8, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 7 discloses the claimed invention as shown above. Modfieid Ghanbari et al. further discloses: wherein supplementing the article with the subset of the health data of the user and with the empirical data comprises providing a comparison between the health data of the user and the empirical data (at least at Figure 3E, wherein the provision of the symptoms common to the condition and their percentages and the provision of the user’s symptoms which match and do not match enables a user to compare how likely it is that they have a particular disease through symptom comparison).
In re Claim 10, the previous combination of Ghanbari et al., Castillo, and Wang et al. as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. further discloses: wherein identifying an article comprises: analyzing the health data of the user in order to detect the health issue of the user; and identifying the article based upon the health issue of the user such that the article provides health-related information relevant to the health issue (at least at Figures 3A-3E, and [0060]-[0064], wherein the system determines possible health conditions based upon the determined symptoms a user possesses. Wherein 3E the article provides health related information relevant to the health issue).
In re Claim 11, the previous combination of Wang and Chen et al. as applied to claim 10 discloses the claimed invention as shown above. Wang further discloses: wherein supplementing the article with the subset of the health data of the user comprises creating space within the article in which the subset of the health data is inserted without eliminating any content associated with the article (at least at Figure 3E, wherein the supplemented content is appended into the article under the common hyper tension symptoms and your other symptoms headings).
In re Claim 12, Ghanbari et al. discloses: an apparatus comprising at least one processor and at least one memory including computer program code, (at least at Figure 3E, 3A, and ¶ [0007], [0039], [0064], wherein a clinical diagnosis system is presented, wherein 3A-3B, various symptom health data is collected about the user which is used to determine which condition the user is likely to possess. Wherein Figure 3E, [0060], [0064], the system identifies information articles associated with the condition the user most likely possesses, the article providing textual information regarding the condition itself, as well as inserting the user’s entered symptom information into the article for comparison to the article data. For example, see Figure 3E, wherein the user identifies the symptoms of a headache, fever, and nose bleed to the system in Figure 3A, and this information is inserted into the article in 3E) the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
receive an indication of health data of a user collected via […] of one or more health data collection devices (at least at Figure 3A-B, wherein the graphical user interface is provided to the user to enter the symptoms they are experiencing. See also [0060]-[0064], etc.);
process the health data of the user to identify, based at least on the health data of the user,  an article2 stored in at least an article repository, the article comprising at least textual information, or empirical data, specific to a health issue and contextually comparable to the health data of the user associated with at least the health issue (at least at [0060] and [0064] and Figure 3E, wherein the system identifies an article related to a condition the user is likely to possess based on their symptoms. Wherein the article includes description information regarding the condition, empirical data regarding the commonality of various symptoms associated with the condition, some of which are the same symptoms the user possesses Wherein the article related to a particular health condition is stored within data storage of the server, served to the user via the internet, and includes fixed text at the top of the page which is not modified based on user data as in [0031], [0061], etc.); 
identify a subset of the health data of the user that is associated with at least the [article information] ( at least at Figure 3E and [0060] and [0064], wherein the system identifies the symptoms of the user which match and don’t match the stored symptoms of the particular condition); and 
with at least a processor, cause content of the article to be displayed at a user device, the content supplemented by inserting the subset of the health data in the content based on a location of one or more [sections] in the article (at least at Figure 3E, wherein the system modifies the graphical display information to render a modified article including inserting the user’s identified other symptoms into a field below “Your Other Symptoms” and including the user’s common symptoms within the field below “Common Hyper Tensions Symptoms”. Wherein if such other symptoms were not recorded a different article production would be displayed and thereby some data must be modified to alter such displayed content. At least at Figure 3E, wherein the user’s matching and non-matching other symptoms are provided within the comparable context of the article); and 
wherein the article, unsupplmented by the subset of health data, is maintained in the article repository (at least wherein the server (100) stores the portions of the article in Fig. 3E which are fixed in storage and adds to the article when it is selected for display).
Ghanbari is arguably silent on receiving an indication of health data of a user collected via one or more sensor of one or more collection devices, but Castillo et al. teaches: [a medical diagnostic and information provision system, comprising] receiving an indication of health data of a user collected via one or more sensor of one or more health collection devices (at least at Figure 2, 1, and [0067], wherein a wearable device is utilized to determine if a user is or has experienced a fever symptom based on temperature detection. Wherein this stored data is uploaded to various servers in Figure 1 for analysis).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to supplement collected health data via wearable sensor data, as taught by Castillo et al., to guide article selection based on a greater variety of and/or more valid data, for the purpose of automatically capturing user health data at all times for the purpose of increasing the amount of data available to the system for condition estimation for the benefit of improving the autonomy and validity of the diagnosis system.
Ghanbari et al. is arguably silent on inserting the subst of the health data in the content based on a location of the one or more tags in the article, but Wang teaches: a processor causing the content of the article to be displayed at a user device, the content supplemented by inserting the subset of the health data in the content based on a location of the one or more tags in the article (at least at ¶ [0115]-[0124] and [0130]-[0150], wherein the user health data is queried from the article template keyword searches defined for each blank/tag within the article for insertion of health data into the article), wherein the article, unsupplemented by the subset of the health data, is maintain in an article repository (at least at (27) and Figure 2, wherein the templates without supplemental health data are stored in a repository. More examples present).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have instructions included within the selected article from the repository include an tag within the article which identifies which of the user’s symptoms should be included into a non-matched or matched field location using instructions within the article itself, as taught by Wang, for the purpose of enabling the system to quickly locate and determine the position and user health data that should be inserted into the bare article content, for the benefit of increasing the system ability to store, locate and retrieve personalized information for meaningful presentation to the user in a timely and orderly fashion.
In re Claim 14, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 12 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Wang teaches: [ an article identified and modification system] wherein the article is identified further based on metadata associated with the article (at least at ¶ [0112] and [0129], wherein the article template contains metadata determining which disease name it is paired with. Wherein the article is identified based on the determined disease name of the patient).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have articles stored in data storage based upon particular condition names and identify which article structure to modify and present based on the stored condition name likely possessed by the patient, as taught by Wang, for the purpose of enabling the system to efficiently store and retrieve article data for presentation 
In re Claim 16, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 12 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Wang teaches: wherein identifying the subset of the health data comprises identifying the health data of the user in response to execution of an instruction included within the article (at least at ¶ [0115]-[0124] and [0130]-[0150], wherein the user health data is queried from the article template keyword searches defined for each blank within the article for insertion of health data into the article).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have instructions included within the article which identifies which of the user’s symptoms should be included into a non-matched or matched field using instructions within the article itself, as taught by Wang, for the purpose of enabling the system to quickly locate and determine the position and user health data that should be inserted into the article content, for the benefit of increasing the system ability to store, locate and retrieve personalized information for meaningful presentation to the user in a timely and orderly fashion.
In re Claim 17, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 12 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Castillo et al. teaches: receiving the health data of the user from a device worn by the user (at least at Figure 2, 1, and [0067], wherein a wearable device is utilized to determine if a user is or has experienced a fever symptom based on temperature detection. Wherein this stored data is uploaded to various servers in Figure 1 for analysis).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to supplement collected health data via wearable sensor data and store this data for analysis and feedback provision, as taught by Castillo, for the purpose of automatically capturing user health data at all times for the purpose of increasing the amount of data available to the system for condition estimation for the benefit of improving the autonomy and validity of the diagnosis system.
Active by incorporating obtaining the user health data from a wearable device, to obtain predictable results of increasing the ways of obtaining health data from a user for later provision to further increase the extensibility of the system.
In re Claim 18, Ghanbari et al. discloses: a computer program product comprising at least one non-transitory computer-readable medium having computer-executable program code instructions stored therein, (at least at Figure 3E, 3A, and ¶ [0007], [0039], [0064], wherein a clinical diagnosis system is presented, wherein 3A-3B, various symptom health data is collected about the user which is used to determine which condition the user is likely to possess. Wherein Figure 3E, [0060], [0064], the system identifies information articles associated with the condition the user most likely possesses, the article providing textual information regarding the condition itself, as well as inserting the user’s entered symptom information into the article for comparison to the article data. For example, see Figure 3E, wherein the user identifies the symptoms of a headache, fever, and nose bleed to the system in Figure 3A, and this information is inserted into the article in 3E) the computer-executable program code instructions comprising program code instructions to at least: 
receive an indication of health data of a user collected via […] of one or more health data collection devices (at least at Figure 3A-B, wherein the graphical user interface is provided to the user to enter the symptoms they are experiencing. See also [0060]-[0064], etc.);
process the health data of the user to identify, based at least on the health data of the user,  an article2 stored in at least an article repository, the article comprising at least textual information, or empirical data, specific to a health issue and contextually comparable to the health data of the user associated with at least the health issue (at least at [0060] and [0064] and Figure 3E, wherein the system identifies an article related to a condition the user is likely to possess based on their symptoms. Wherein the article includes description information regarding the condition, empirical data regarding the commonality of various symptoms associated with the condition, some of which are the same symptoms ; 
identify a subset of the health data of the user that is associated with at least the [article information] ( at least at Figure 3E and [0060] and [0064], wherein the system identifies the symptoms of the user which match and don’t match the stored symptoms of the particular condition); 
with at least a processor, cause content of the article to be displayed at a user device, the content supplemented by inserting the subset of the health data in the content based on a location of one or more [sections] in the article (at least at Figure 3E, wherein the system modifies the graphical display information to render a modified article including inserting the user’s identified other symptoms into a field below “Your Other Symptoms” and including the user’s common symptoms within the field below “Common Hyper Tensions Symptoms”. Wherein if such other symptoms were not recorded a different article production would be displayed and thereby some data must be modified to alter such displayed content. At least at Figure 3E, wherein the user’s matching and non-matching other symptoms are provided within the comparable context of the article); and 
wherein the article, unsupplmented by the subset of health data, is maintained in the article repository (at least wherein the server (100) stores the portions of the article in Fig. 3E which are fixed in storage and adds to the article when it is selected for display).
Ghanbari is arguably silent on receiving an indication of health data of a user collected via one or more sensor of one or more collection devices, but Castillo et al. teaches: [a medical diagnostic and information provision system, comprising] receiving an indication of health data of a user collected via one or more sensor of one or more health collection devices (at least at Figure 2, 1, and [0067], wherein a wearable device is utilized to determine if a user is or has experienced a fever symptom based on temperature detection. Wherein this stored data is uploaded to various servers in Figure 1 for analysis).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to supplement collected health data via wearable sensor data, as taught by Castillo et al., to guide article selection based on a greater variety of and/or more valid data, for the purpose of automatically capturing 
Ghanbari et al. is arguably silent on inserting the subst of the health data in the content based on a location of the one or more tags in the article, but Wang teaches: a processor causing the content of the article to be displayed at a user device, the content supplemented by inserting the subset of the health data in the content based on a location of the one or more tags in the article (at least at ¶ [0115]-[0124] and [0130]-[0150], wherein the user health data is queried from the article template keyword searches defined for each blank/tag within the article for insertion of health data into the article), wherein the article, unsupplemented by the subset of the health data, is maintain in an article repository (at least at (27) and Figure 2, wherein the templates without supplemental health data are stored in a repository. More examples present).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have instructions included within the selected article from the repository include an tag within the article which identifies which of the user’s symptoms should be included into a non-matched or matched field location using instructions within the article itself, as taught by Wang, for the purpose of enabling the system to quickly locate and determine the position and user health data that should be inserted into the bare article content, for the benefit of increasing the system ability to store, locate and retrieve personalized information for meaningful presentation to the user in a timely and orderly fashion.
In re Claim 19, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 18 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Wang teaches: [an article identifier and modification system] identifying the subset of the health data comprises identifying the subset of the health data of the user based upon data associated with the article that at least partially defines a context of the article and wherein the data associated with the article comprises metadata associated with the article (at least at ¶ [0115]-[0124] and [0130]-[0150], wherein the user health data is queried from the article template keyword searches defined for each blank within the article for insertion of health data into the article and at least at ¶ [0112] and [0129], wherein the article template .
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have articles stored in data storage based upon particular condition names and identify which article structure to modify and present based on the stored condition name likely possessed by the patient, as taught by Wang, for the purpose of enabling the system to efficiently store and retrieve article data for presentation to a user for the benefit of increasing the system ability to store, locate and retrieve information for presentation to the user in a timely and orderly fashion.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have instructions included within the article include an identifier within the article which identifies which of the user’s symptoms should be included into a non-matched or matched fields using instructions within the article itself, as taught by Wang, for the purpose of enabling the system to quickly locate and determine the position and user health data that should be inserted into the article content, for the benefit of increasing the system ability to store, locate and retrieve personalized information for meaningful presentation to the user in a timely and orderly fashion.
In re Claim 20, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Wang teaches: wherein identifying the subset of the health data comprises identifying the subset of the health data of the user in response to execution of an instruction associated with an identifier included within the article (at least at ¶ [0115]-[0124] and [0130]-[0150], wherein the user health data is queried from the article template keyword searches defined for each blank within the article for insertion of health data into the article).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. to have instructions included within the article include an identifier within the article which identifies which of the user’s symptoms should be included into a non-matched or matched fields using instructions within the Wang, for the purpose of enabling the system to quickly locate and determine the position and user health data that should be inserted into the article content, for the benefit of increasing the system ability to store, locate and retrieve personalized information for meaningful presentation to the user in a timely and orderly fashion.
In re Claim 22, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. further discloses: wherein the article comprises at least a portion of unstructured text, and wherein the location in which the health data of the user is inserted is further based on the unstructured text (at least at Figure 3E, wherein the article includes unstructured text and the health data of the user is inserted below the unstructured text so as to not overwrite the content therein).
In re Claim 23, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. further discloses: wherein supplementing the article with the subset of the health data of the user comprises providing a visual indication within the article associated with the inserted subset of the health data of the user (at least at Figure 3, wherein the user’s symptoms which are written are circled within the display, providing a visual indication. See also MPEP §2111.05, wherein the nature of the visual indication fails to receive patentable weight also see Wang in Figure 5 which provides boxes around inserted content for the purpose and motivation of clearly delineating user specific content for the benefit of enabling the user to more quickly view the provided personalized information).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 in further view of Hale (US Pub. 2013/0030260 A1).
In re Claim 9, the previous combination of Ghanbari et al., Castillo, and Wang as applied to claim 1 discloses the claimed invention as shown above. Ghanbari et al. is arguably silent on, but Hale teaches: [a health informational display, comprising]: obtaining empirical data from the article (at least at Figure 2A-b, wherein the article provided contains empirical data relating to ideal vital levels). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Ghanbari et al. for the article to contain the empirical Hale, for the purpose of avoiding the system having to perform as many data look-up operations to provide data for a user to compare their results with, for the benefit of reducing a computational strain on the system and improving the speed of the feedback provision operation.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://dictionary.cambridge.org/dictionary/english/article 
        2 https://www.merriam-webster.com/dictionary/prose 
        3 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        4 “a piece of writing on a particular subject in a newspaper or magazine, or on the internet”; https://dictionary.cambridge.org/dictionary/english/article